The court in instructing the jury on the law of insanity followed the charge suggested by Judge Willson in his Criminal Forms, which has received the approval of this court on many occasions. See Clark v. State, 8 Texas Crim. App., 350; Giebel v. State, 28 Texas Crim. App., 151; Branch's Ann. Tex. P.C., Sec. 37, and cases collated.
The court also instructed the jury that if they found from the evidence that appellant was insane at the time the act was committed, they would acquit him, and also gave the following charge:
"In all criminal cases the burden of proof is on the State. The defendant is presumed to be innocent until his guilt is established by legal evidence, beyond a reasonable doubt; and in case you have reasonable doubt as to the defendant's guilt you will acquit him, and say by your verdict `not guilty.'"
Appellant requested a charge in these words:
"In this case, if you find from the evidence, beyond a reasonable doubt, that this defendant committed the offense charged in the indictment, as defined in the main charge; if thetestimony satisfies you, beyond a reasonable doubt, of his guilt,and that he was not insane at the time, it will be your duty toconvict him; but if there is a reasonable doubt in your minds as to his sanity arising on the evidence in this case, and upon nothing but the evidence in this case, it will be your duty to give the defendant the benefit of the doubt and acquit him."
In the part of the special charge which is italicized, appellant apparently seeks a reversal of the rule touching the burden of proof in insanity cases which has long prevailed in this State, namely, that the burden is not upon the State to prove sanity beyond a reasonable doubt but is upon the accused to prove insanity by a preponderance of the evidence. The view for which appellant contends was taken by Presiding Judge Hurt in his dissenting opinion in the cases of Webb v. State, (9 Texas Crim. App., 491) and King v. State, (9 Texas Crim. App., 516.) The majority of the court took the opposite position, with which the ruling of the learned trial judge in the instant case accords. The question is no longer an open one. The majority opinions in the cases of Webb and King, supra, have been uniformly followed. See Burt v. State, 38 Tex.Crim. Rep.; Branch's Ann. Tex. P.C., Sec. 38; Rose's Notes on Tex. Rep., (1910 Ed.) Vol. 5, pp. 156-157.
The issue of insanity was submitted to the jury upon conflicting evidence. The enormity of the crime and the apparent absence of adequate *Page 18 
motive for its commission are matters that may be taken into consideration by the jury but are not conclusive against the State upon the issue of insanity. See Apolinar v. State,92 Tex. Crim. 583, 244 S.W. Rep., 813; Toussaint v. State,92 Tex. Crim. 374, 244 S.W. Rep., 514.
As indicated in the original opinion, the evidence supports the finding of the jury that the appellant, at the time of the commission of the offense, was sane. This being true, the verdict is binding upon this court in the absence of error in the trial court. No error has been pointed out or discovered; no choice is left other than to affirm the judgment.
The motion for rehearing is overruled.
Overruled.